Citation Nr: 0505500	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than December 13, 
2002, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD, 
effective December 13, 2002.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  After he was notified of the time and 
date of the hearing by mail, he contacted the RO and asked 
that his hearing be cancelled.  At his request, therefore, 
the Board will proceed with consideration of this appeal 
based on the evidence of record.


FINDINGS OF FACT

1.  The veteran was separated from active service in January 
1968.

2.  His original claim of service connection for PTSD was 
received at the RO on December 13, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 13, 
2002, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2003 letter 
issued prior to the initial rating decision in this case, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Although the February 2003 VCAA letter satisfied VA's 
notification duties to the veteran pursuant to VA O.G.C. 
Prec. Op. No. 8-2003 (December 22, 2003), the RO sent an 
additional VCAA letter to the veteran in August 2004, 
pertaining to the issue of entitlement to an earlier 
effective date.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, as are all available post-service medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Given the nature 
of this case, there a VA medical examination is not 
necessary.  38 C.F.R. § 3.159(c)(4) (2004).  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or development action is 
necessary.  

I.  Analysis

The veteran's DD Form 214 shows that he served in Vietnam and 
received the Combat Infantryman Badge.  

His service medical records are negative for complaints or 
findings of a psychiatric disorder.  At his January 1968 
service separation medical examination, the veteran denied a 
history of frequent or terrifying nightmares, depression or 
excessive worry, and nervous trouble of any sort.  
Psychiatric evaluation was normal.  

VA clinical records show that the veteran was treated in 1975 
on an inpatient and outpatient basis in connection with his 
complaints of anxiety, a depressed mood, emotional lability, 
and other symptomatology.  The diagnoses included anxiety 
reaction, depressive reaction, and adjustment reaction.  

In February 1986, the veteran filed an application for VA 
benefits, seeking service connection for various 
disabilities.  His application, however, is entirely negative 
for any mention of a psychiatric disorder, including PTSD.  
Medical records developed in connection with the claim, 
including February 1986 VA clinical records and a June 1986 
medical examination report, are likewise negative for 
diagnoses of a psychiatric disorder, including PTSD.  

On December 13, 2002, the RO received the veteran's claim of 
service connection for PTSD.  He indicated that he would not 
be submitting a stressor statement in light of the fact that 
he had been awarded the Combat Infantryman Badge.  The 
veteran also indicated that he was "requesting consideration 
for a previous effective date" because he had been treated 
for delayed stress syndrome and shell shock in 1975.  

In a February 2003 statement, the veteran detailed his post-
service symptomatology.  He indicated that after his 
separation from service, he drank excessively to "take the 
edge off."  When he was sober, he indicated that he would 
overreact to everyday stimuli, had nightmares, and marital 
difficulties.  He indicated that in 1975, he sought treatment 
from VA.  The veteran stated that his then-wife had a 
consultation about his condition with the VA psychiatric team 
and was advised that the veteran was suffering from "shell 
shock."  He indicated, however, that nobody ever told him 
about this diagnosis.  The veteran wrote that "[s]ince 
"Shell Shock," now referred to as PTSD, was not an issue in 
'75 and not recognized until '80 by the VA as a problem 
worthy of compensation, nothing was done about it."  The 
veteran's ex-spouse submitted a statement in support of the 
veteran's claim in March 2003.

The veteran was afforded a VA psychiatric examination in 
February 2003 at which he discussed his combat experiences.  
The diagnoses included PTSD.

In an April 2003 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective December 13, 2002.  It is noted that the 
veteran's initial disability rating was thereafter raised to 
70 percent and a total rating based on individual 
unemployability due to service-connected disability was 
assigned. 

The veteran appealed the effective date assigned by the RO.  
In his December 2003 substantive appeal, the veteran argued 
that he is entitled to an earlier effective date for the 
award of service connection for PTSD, as he was treated by VA 
for a psychiatric disability, including "shell shock" in 
1975.  He stated that in 1975, he was verbally advised by a 
panel consisting of several individuals from the VA 
psychiatric department that he had "shell shock."  He 
further claims that he asked the panel if he should file a 
claim for VA compensation for shell shock.  He claims that he 
was advised by the panel that "it would be a waste of time 
and paperwork for nothing, as the claim would be denied."  
As a result of this advice, the veteran indicated that he did 
not file a claim at that time.  The veteran stated that in 
the 1980's, VA "changed its position on the issue," to 
award service connection for PTSD.  The veteran concluded 
that 

Because the V.A. advised me against filing a claim 
in 1975 and did not inform me of eligibility for 
compensation facilitated by the changes in the 
1980's, I believe I am entitled to compensation 
from the date of the change as I was diagnosed with 
a mental health disorder that was later recognized 
as service connected; a condition which has 
continued for many  years without treatment and has 
caused me constant mental anguish and many problems 
in my life.  



II.  Analysis

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2004).  
An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year of separation from service.  38 
C.F.R. § 3.400(b)(2) (2004).

In this case, the evidence shows that the veteran's original 
claim of service connection for PTSD was received at the RO 
on December 13, 2002.  Obviously, this claim was received 
long after the veteran's separation from service in January 
1968.  There is no indication in the record that the veteran 
filed a claim of service connection for PTSD prior to 
December 13, 2002, nor does he so contend.  Under the 
criteria set forth above, therefore, there is no legal basis 
for an effective date earlier than December 13, 2002, for the 
award of service connection for PTSD.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400 (2004).  

The veteran, however, contends that he is entitled to an 
earlier effective date for the award of service connection 
for PTSD, as he was treated for a psychiatric disability, 
including "shell shock" by VA in 1975.  Of record are VA 
clinical records which confirm that the veteran was treated 
in 1975 on an inpatient and outpatient basis in connection 
with his complaints of anxiety, a depressed mood, emotional 
lability, and other symptomatology.  The diagnoses included 
anxiety reaction, depressive reaction, and adjustment 
reaction.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause 
of general applicability and mandates that a claim must be 
filed in order for any type of benefit to accrue or be 
paid."  Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id.; see also Brannon v. West, 12 Vet. App. 32 (1998); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. Aug. 25, 1999) 
("To permit an oral statement to constitute the filing of an 
informal claim would create serious problems in the operation 
of the veterans benefits programs.  It would often be 
impossible for the Department's personnel who handle and 
process these claims to recollect many of the oral 
applications made, let alone the details of those claims.").

Again, in this case, the veteran does not contend (and there 
is no indication of record) that he contacted VA in writing 
regarding a PTSD claim prior to December 13, 2002.  The mere 
fact that he was treated for a psychiatric disorder in 1975 
does not constitute a claim of service connection for that 
disability.

Under 38 C.F.R. § 3.157(b) (2004), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report will be accepted as 
the date of informal claim only if such record pertains to a 
disability for which service connection has been established.  
These provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

In this case, it is clear that VA clinical records showing 
treatment for a psychiatric disorder in 1975 cannot be 
considered an "informal claim" of service connection for 
PTSD under 38 C.F.R. § 3.157(b), since an informal claim for 
compensation had not been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  Nor was a 
claim of service connection for a psychiatric disorder 
received at the RO within one year of this VA treatment.  
Moreover, the mere fact that there were complaints, findings, 
or diagnoses pertaining to a psychiatric disorder does not 
evidence an intent on the part of the veteran to seek service 
connection for that condition.  See Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (en banc) (While examination or 
hospitalization records may be considered informal claims 
under 38 C.F.R. § 3.157(b), there must first be a prior 
allowance or disallowance of a former claim).  Consequently, 
these 1975 VA clinical records do not serve as a claim of 
service connection for PTSD.

The Board has also considered the veteran's assertion that he 
is entitled to an earlier effective date because the VA did 
not inform him of his potential eligibility for VA benefits 
in 1980, when PTSD was recognized as a disability in the 
third edition of the Diagnostic and Statistical Manual of 
Mental Disorders.  As a result, effective April 11, 1980, the 
diagnosis of PTSD, Diagnostic Code 9411, was added to the 
rating schedule.  See 45 Fed. Reg. 26,326 (1980).  

The United States Court of Veterans Appeals, however, has 
held that the VA does not have the duty to provide personal 
notice of potential eligibility for VA benefits.  Lyman v. 
Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 
451 (1991).  Therefore, while it is unfortunate that the 
veteran did not learn earlier of his eligibility for VA 
benefits, that factor does not provide a basis for an 
allowance of his appeal.

In addition, although the addition of PTSD to the rating 
schedule in 1980 is considered a liberalizing VA issuance for 
the purposes of 38 C.F.R. § 3.114(a), it does not authorize a 
retroactive award for every grant of service connection for 
PTSD.  See VA O.G.C. Prec. Op. No. 26-97, 62 Fed. Reg. 63,604 
(1997).  

Under applicable criteria, the effective date of an award 
made pursuant to a liberalizing act shall be fixed in 
accordance with the facts found.  Entitlement to an earlier 
effective date is not warranted unless the veteran met all 
the eligibility criteria for PTSD on the effective date of 
the liberalizing law and such eligibility existed 
continuously from that date to the date of claim.  Thus, 
while the addition of diagnostic code 9411 for PTSD may be 
considered a liberalizing issuance, a retroactive effective 
date cannot be assigned unless the evidence established that 
the veteran had PTSD as of April 11, 1980, and that the 
disability continued up to the date that the claim for 
compensation was filed or September 2000.  Id.  

The Board has reviewed all the evidence of record, to include 
the veteran's service medical and personnel records, the 
post-service medical records, and the lay statements he has 
submitted.  The Board finds, however, that there is no 
evidence of record which established a diagnosis of PTSD as 
of April 11, 1980, in order to warrant an earlier effective 
date in accordance with the liberalizing law.  While the 
veteran and his spouse have indicated that he was diagnosed 
as having "shell shock" in 1975, medical records 
corresponding to this treatment contain no such diagnosis.  
See also Warren v. Brown, 6 Vet. App. 4 (1993) (holding that 
lay statements relating what a medical professional told a 
claimant, filtered as they are through a layman's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute "medical" evidence to support a 
claim).  

Finally, the Board has considered the veteran's contentions 
to the effect that on the advice of VA medical staff, he did 
not file a claim of service connection in 1975.  There are no 
provisions in the law, however, for a waiver or exception to 
be taken on this basis.  Even assuming that the VA medical 
staff gave the veteran erroneous or bad advice in telling him 
that it would be a waste of time to file a claim for 
compensation, "erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits."  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); 
Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).  

For the foregoing reasons, the Board must find that there is 
no legal basis for an effective date earlier than December 
13, 2002, for the award of service connection for PTSD.  The 
Board must apply the law as it exists and cannot extend 
benefits out of sympathy for a particular claimant.  See 
Owings, 8 Vet. App. at 23, quoting Kelly v. Derwinski, 3 Vet. 
App. 171, 172 (1992).  




ORDER

An effective date earlier than December 13, 2002, for the 
award of service connection for PTSD is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


